FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA ELENA LEYJA-LOPEZ,                          No. 11-72439

               Petitioner,                        Agency No. A076-706-013

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Maria Elena Leyja-Lopez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Leyja-Lopez’s motion to

reopen as untimely where she filed the motion nine years after her final order of

removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of final order), and failed to show the due diligence required for equitable

tolling of the filing deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is

available to a petitioner who is prevented from filing because of deception, fraud or

error, and exercised due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72439